Citation Nr: 0904742	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-08 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENATION

Appellant represented by: Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1990 
and from January 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
bipolar disorder, PTSD and ADHD.


FINDINGS OF FACT

1.  The criteria for a current diagnosis of PTSD have not 
been met.

2.  The veteran's psychiatric disorder were incurred during 
her military service.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304(f), 4.125a (2008).

2.  Acquired psychiatric disorders were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The veteran was sent a VCAA notice letter in December 2004.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) as specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in December 2004.  She did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until June 2007.  The veteran's claim for service connection 
for PTSD is being denied; therefore, no effective dates or 
ratings are being assigned.  She is therefore not prejudiced 
by the absence of notice on those elements.  See Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) (prejudice 
does not exist from absent notice where the benefit could not 
be awarded as a matter of law).

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in December 2004, prior to the RO's initial 
decision in January 2006.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The December 2004 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the June 2007 notice 
letter.  This timing deficiency was cured, however, by 
readjudication of the claims in an August 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  

Duty to Assist

In developing her claim, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in December 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


PTSD

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

It need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2007) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If a veteran engaged in combat and is claiming a 
combat related stressor, credible supporting evidence of the 
stressor is not required.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The pertinent regulation, 38 C.F.R. § 3.304(f)(3), provides 
that if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. 
§ 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Id.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.



Factual Background

The veteran's entrance and discharge examinations are 
negative for any psychiatric disabilities.  Service treatment 
records show a possible diagnosis for depression in May 1989.  
Another service treatment record notes that the veteran took 
Ritalin during service.  

In September 2000, the veteran was diagnosed by a physician 
as having bipolar disorder and a history of ADHD.  In April 
2004, the veteran was admitted to the hospital and diagnosed 
as having bipolar disorder.  In June 2004, the veteran was 
again admitted to the hospital.  The diagnoses were bipolar 
disorder and a history of ADHD.  

In May 2005, a Licensed Marriage and Family Therapist, 
reported that she had begun treating the Veteran in March 
1998.  She enclosed a journal entry in which the veteran 
reported traumatic experiences and behavior supporting a 
diagnosis of PTSD.  She also noted that she referred the 
veteran to Dr. K., who diagnosed bipolar disorder.

In December 2005, the veteran was afforded a VA examination 
to determine if her current psychiatric disorders were 
related to her military service.  The examiner noted that he 
had reviewed the veteran's claims file.  After examining the 
veteran, the examiner diagnosed moderate to severe bipolar 
disorder and moderate anxiety disorder.  

The examiner opined that the veteran did not meet the current 
diagnostic criteria of PTSD, although she may have 
symptomatology involving some features of panic and stress 
disorder.  The examiner stated that the veteran's symptoms of 
psychiatric disorders developed before she entered the 
military.  

The examiner opined that the veteran's military service 
aggravated her symptoms, possibly leading them to fruition 
with a diagnosis of bipolar disorder and a diagnosis of 
anxiety disorder due to the claimant being exposed to sexual 
assault during service on at least two occasions and given no 
support. 

Statements submitted by the veteran's friends in March 2006 
note that the veteran told them about the incident where she 
was sexually assaulted during her military service.  

The veteran has been receiving Social Security disability 
benefits based on an affective disorder since January 2004.


Analysis

PTSD

The veteran contends that she developed PTSD as a result of 
stressful events in service, which include:  (1) being 
frightened of ammunition boxes exploding; (2) being attacked 
by the enemy; (3) being sexually assaulted by three to four 
civilians in Saudi Arabia; (4) getting her vehicle stopped by 
Saudi civilians; and (5) being sexually assaulted at Fort 
Knox.

The veteran does not have a diagnosis for PTSD in accordance 
with 38 C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV)).  Although the veteran's Licensed Marriage and 
Family Therapist opined that the traumatic experiences and 
the behavior that the veteran described in her journal 
entries supported a diagnosis of PTSD, she did not actually 
provide a diagnosis, and acknowledged that when referred to 
Dr. K., the diagnosis was bipolar disorder.

Dr. K.'s records confirm that he did not diagnose PTSD.  
Other records of psychiatric treatment fail to disclose a 
diagnosis of PTSD.  The December 2005 VA examiner had the 
opportunity to consider the entire record, the veteran's 
statements and the DSM-IV criteria, and explicitly concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Even if the Licensed Marriage and Family Therapist's 
statement could be read as providing a diagnosis of PTSD, it 
did not discuss how the veteran met the criteria for that 
diagnosis.  As such her letter is less probative than the 
report of VA examination.

Because the most probative evidence is against a finding of 
current PTSD, the weight of the evidence is against the 
claim.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

Acquired psychiatric disorders other than PTSD
 
The veteran claims that her current psychiatric disorders, 
including ADHD, bipolar disorder, and anxiety disorder are 
related to her military service.  Since the veteran's 
entrance examination is negative for any psychiatric 
disability, the veteran will be presumed sound at the time 
she entered the military.  See 38 U.S.C.A. § 1111.  

A service treatment record notes that the veteran took 
Ritalin, a drug frequently prescribed for ADHD.  The service 
treatment records also note depression.  

The veteran is currently diagnosed as having bipolar 
disorder, anxiety disorder, and ADHD.  There is no dispute 
that she currently has psychiatric disabilities.  

The question is whether the veteran's current disabilities 
are related to her service.  The only opinion of record 
answering this question was provided by the December 2005 VA 
examiner.  After examining the veteran, the examiner opined 
that the veteran had symptoms of a bipolar disorder and an 
anxiety disorder before her military service but that the 
veteran's military service aggravated her symptoms, possibly 
leading them to their fruition with a diagnosis of bipolar 
disorder and anxiety disorder.  

Because a psychiatric disability was not identified on the 
examinations when she was accepted for service, she is 
presumed to have been in sound condition when she entered 
service.  38 U.S.C.A. § 1111, 1137 (West 2002).  In order to 
rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service, and that the disease or 
injury was not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

Inasmuch as the only competent opinion is to the effect that 
the psychiatric disabilities were aggravated in service, 
there is not clear and unmistakable evidence to rebut the 
presumption.  The case thus becomes one for ordinary service 
connection instead of one based on aggravation.  Wagner.

The VA examiner's opinion serves to link the currently 
diagnosed psychiatric disabilities, namely bipolar and 
anxiety disorders, to service.  

There is evidence against the claim.  There does not seem to 
be any treatment for the veteran's psychiatric disorder until 
September 2000, which is almost 10 years after the veteran 
was in the military.

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for psychiatric 
disorders.  Resolving reasonable doubt in favor of the 
veteran, service connection for acquired psychiatric 
disorders is warranted.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


